Title: To Thomas Jefferson from John Barnes, 8 August 1806
From: Barnes, John
To: Jefferson, Thomas


                        
                            George Town 8th: Augt. 1806.
                        
                        I hasten to inclose the President — agreable to direction— One thousand and twenty five dollars, $225. Only, are
                            of Richmond ... and ditto Branch, “800’s on the Bank UStates—   I was under
                            the Necessity of Accepting—   Negociable—I presume, with the Merchants at Milton & Charlottesville, for Remitting to
                            Baltimore, Philadelphia, or New York.
                        —Mr S. H Smith—I paid Yesterday— Mr Peal, and Mr Cheetham— are Remitted ⅌ this Nights Mail. the Washington Academy is the Only remaining $20”
                            to be Accounted for with the $376..50 to the Presidents Credit with me. Closes the Amdt. of your Bank Ck. of Yesterday’
                            date for $1550—
                        —Nothing of Moment transpires here—Save, the Melancholy Continued drougth, Scorching every Vegetable, and
                            drying up every Spring— so that, the few hand Mills—insufficient for
                            Supplying the general—wants, are perpetually at work,—flour a $10.. and Scarce any to be had.. is only 7-$7.50 at Philada. and
                            NYork: —where the Season have been & continues remarkably plentifull and healthy.
                  —with most Respectfull Complimts. to the
                            good families— and fervent Esteem— I am Sir— Your most Obedient Servt.
                        
                            John Barnes,
                        
                        
                            The Original dates, Number Letter & Signature of each Note.—are Registered with me in Case of Accident.
                            NB. a Case & package Arrived in the Sloop Harmony Ellwood
                                from Philada. Shipd: by the Collector—waits the Presidents directions
                        
                    